NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


JOSEPH AND RHONDA TIPTON,       )
                                )
          Appellants,           )
                                )
v.                              )                Case No. 2D17-2276
                                )
OLD DOMINION INSURANCE COMPANY, )
                                )
          Appellee.             )
                                )

Opinion filed June 29, 2018.

Appeal from the Circuit Court for Polk
County; Keith P. Spoto, Judge.

George A. Vaka and Nancy A. Lauten of
Vaka Law Group, Tampa, for Appellants.

Jonathan T. Hall and Andrew A. Labbe of
Groelle & Salmon, P.A., Tampa, for
Appellee.



PER CURIAM.

             Affirmed.



SALARIO and ROTHSTEIN-YOUAKIM, JJ., and TIBBALS, WESLEY D., ASSOCIATE
JUDGE, Concur.